Title: To Thomas Jefferson from Jonathan Williams, 28 May 1806
From: Williams, Jonathan
To: Jefferson, Thomas


                        
                            Sir
                     
                            Philadelphia May 28. 1806
                        
                        On my passage through this City, I found the Seal of the United States military philosophical Society
                            executed in a masterly manner by Mr. Reich.
                        Presuming that a Fair Impression would be agreeable to you, I have directed Mr. Reich to make one and forward
                            it with this Letter: You will perceive that I have availed myself of Mr. Barlows judicious corrections, and doubtless be
                            pleased with the noble Simplicity of the whole Expression.
                        If by the Establishment of this Society, the Truth of its motto should become generally impressed on American
                            minds its usefulness would be incalculably great.
                        With Sentiments of the highest Deference & Respect I am Sir Your devoted Servant
                        
                            Jona Williams Pres: of the U.S. Mil Phils Soc.
                        
                    